NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-3052

                                STEPHEN J. JONES,

                                                          Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent,

                                         and

                       SMALL BUSINESS ADMINISTRATION,

                                                          Intervenor.


      Stephen J. Jones, of Herndon, Virginia, pro se.

      Michael A. Carney, General Attorney, Office of the General Counsel, Merit
Systems Protection Board, of Washington, DC, for respondent. With him on the brief
were B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General
Counsel.

      Dawn E. Goodman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With her on
the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Reginald T. Blades, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                                                                                       .
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                    2008-3052

                               STEPHEN J. JONES,

                                              Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                              Respondent,

                                        and

                      SMALL BUSINESS ADMINISTRATION,

                                              Intervenor.


   Petition for review of the Merit Systems Protection Board in DC1221070376-W-1.


                            _______________________

                              DECIDED: May 8, 2008
                            _______________________


Before MICHEL, Chief Judge, and LOURIE and GAJARSA, Circuit Judges.

PER CURIAM.

      Stephen J. Jones appeals from the decision of the Merit Systems Protection

Board (“Board”) dismissing his Individual Right of Action (“IRA”) appeal for lack of

jurisdiction. Jones v. Small Bus. Admin., DC-1221-07-0376-W-1 (M.S.P.B. Sept. 18,
2007) (initial decision dated Apr. 9, 2007).     Because the Board’s decision was in

accordance with law, we affirm.

                                    BACKGROUND

      Jones was hired by the Small Business Administration (“SBA”) on February 27,

2006, subject to a one-year probationary period, as a competitive service Loan

Specialist (GS-1165-9). As part of a required background investigation, Ms. Linda M.

Roberts, Director, Office of Security Operations of the SBA Office of Inspector General

(“SBA OIG”), obtained Jones’s credit report. Via a letter dated July 14, 2006, Roberts

contacted Jones seeking additional information concerning one outstanding judgment

and five outstanding delinquent debts identified in the credit report, and one federal

income tax deficiency disclosed by Jones on his personal history forms. The letter

stated that by August 18, 2006, Jones must provide documentation demonstrating that

each outstanding debt was in error, in dispute, or subject to a repayment plan.

      By a letter dated August 16, 2006, Jones responded that he had been

unemployed or temporarily employed for forty-seven months with minimal income. He

acknowledged the tax delinquency, the judgment, and four of the five outstanding debts.

Jones did not provide documentation supporting his challenge to the debt reportedly

owed to Chase Bank. Jones also noted that his tax refunds for years 2003 through

2005 had been offset against his outstanding 2002 delinquency.          For each of the

amounts owed, Jones stated that he intended “in good faith” to repay his obligations

upon restoration of his previous income level, and that at that time he would negotiate a

lump-sum payment or “monthly payments not to exceed twenty-five ($10.00) [sic]

dollars monthly.” Finally, Jones stated that six months of stable employment was an




2008-3052                                  -2-
insufficient amount of time for him to establish a fixed payment plan given the length of

his unemployment.

       On August 19, 2006, Roberts sent Jones an e-mail informing him that his reply

was not adequate and reiterating the requirement that for each of the seven debts,

documentation of an error or a repayment plan was necessary. Jones was given until

September 5, 2006, to respond. Jones responded by letter on September 1, 2006,

stating that he believed that he had “already provided more than sufficient information to

demonstrate a good faith intent to satisfy all just obligations in compliance with 5 CFR

2635.809.”    Jones further stated that it was his position that the request for

documentation was “unreasonable, excessive and without authorization in regulation or

law and potentially ill-legal.” He also clarified his prior statement that he would “pay up

to ten ($10.00) dollars monthly on each of the acknowledged accounts in the event that

[he was] not immediately pay adjusted to the full pay level for which [he] applied.” He

stated that he was in the process of establishing automatic payments to the IRS for his

tax delinquency but that the arrangement would not be completed by the stated

deadline. Jones concluded by stating that, given the unreasonableness of the SBA’s

demands, he could only seek review of any proposed removal action.

       On September 8, 2006, prior to completion of the one-year probationary period,

Jones was terminated because of his failure to document either a challenge to or a

repayment plan for each of his debts. Jones challenged his termination at the Board,

but was unsuccessful. Jones v. Small Bus. Admin., DC-315H-06-0874-I-1 (M.S.P.B.

Mar. 19, 2007). The Board noted in its decision to adopt the Initial Decision of the




2008-3052                                   -3-
Administrative Judge (“AJ”) that Jones had filed documentation indicating his wish to file

an IRA appeal and forwarded that appeal to the regional office for docketing.

       In his IRA appeal, Jones asserted that the agency had terminated him in

retaliation for conduct protected under the Whistleblower Protection Act (“WPA”). See 5

U.S.C. § 2302(b)(8). On February 20, 2007, the AJ issued an order explaining the

criteria for an IRA appeal and requiring Jones to provide evidence and argument

demonstrating that his appeal was within the Board’s jurisdiction.          Jones filed his

response on March 27, 2007.

       On April 9, 2007, the AJ concluded that Jones had failed to make non-frivolous

allegations sufficient to establish Board jurisdiction and dismissed the appeal without a

hearing. The AJ determined that Jones’s allegations were insufficient on two grounds:

first, the AJ stated that Jones had failed to disclose the allegedly improper actions to

anyone who could remedy them because he only asserted that Roberts’ actions were

illegal to Roberts’ herself; second, the AJ concluded that Jones had failed to make a

non-frivolous allegation that he had disclosed a violation of law, rule, or regulation.

       On September 18, 2007, the full Board denied Jones’s petition for review

because it found no new, previously unavailable evidence or error of law by the AJ.

See 5 C.F.R. § 1201.115. The AJ’s initial decision thus became the final decision of the

Board. See 5 C.F.R. § 1201.113. Jones timely appealed to this court, and we have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                       DISCUSSION

       Much of Jones’s argument on appeal relates to the merits of the SBA’s

termination decision, which was the subject of his first Board appeal, rather than his




2008-3052                                    -4-
allegation that he was terminated because of whistleblower activity. That is because his

reasoning is circular. He argues that his termination was improper and that, because he

argued against his termination, he made a protected disclosure. That is no different

from his argument that his termination was improper in the first place. That argument

would properly have been made in an appeal from his prior merits proceeding before

the Board, but is not relevant in this case. With respect to this whistleblower claim,

Jones argues that the SBA OIG was the designated recipient for whistleblowing

disclosures, that this was not a dispute with his normal supervisor over daily job

responsibilities, and that Roberts, while acting contrary to law and regulation, was doing

so in accordance with agency interpretation of its obligations rather than simply on her

own initiative. Jones adds that the rule that disclosure to an alleged wrongdoer is

insufficient to qualify for whistleblower protection is a general rather than an absolute

rule. Jones also argues that he provided reasonable evidence of a belief that 5 U.S.C.

§ 2301(b)(2) and 15 U.S.C. § 1674 had been violated by the SBA.

      The Board responds that the alleged disclosure was not made to Roberts as the

designated official to receive protected disclosures but rather simply in response to her

request for further information. The Board argues that there could be no reasonable

belief in a violation of 5 U.S.C. § 2301(b)(2) because the requested information was a

reasonable request for someone in Jones’s position as a Loan Specialist. Further, the

Board defers to an agency’s determination of the requirements for a particular position.

The Board also argues that there could be no reasonable belief that 15 U.S.C. § 1674

had been violated because it relates to adverse actions based upon garnishment of an

employee’s wages, and there was no garnishment of Jones’s wages at issue.




2008-3052                                  -5-
       The scope of our review in an appeal from a decision of the Board is limited. We

must affirm the Board’s decision unless it was “(1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.” 5 U.S.C. § 7703(c); see Briggs v. Merit Sys. Prot. Bd., 331 F.3d

1307, 1311 (Fed. Cir. 2003).

       We agree with the Board that Jones has failed to show a reasonable belief that

he made a disclosure evidencing a violation of law, rule, or regulation. It does not

appear that Jones specifically raised 5 U.S.C. § 2301(b)(2) as a basis for his claim

below, although he did generally make claims of a similar nature.           In any event,

§ 2301(b)(2) provides that “employees and applicants for employment should receive

fair and equitable treatment in all aspects of personnel management . . . with proper

regard for their privacy and constitutional rights.” Section 2301 is merely a statement of

general principles and contemplates the issuance of more specific rules and regulations

to implement those principles. There is no claim here that any such rule or regulation

was violated.

       Also, Jones has failed to demonstrate that the SBA’s request that he provide

documentation of any negotiated repayment plans for his debts lacks a reasonable

relation to his prior position as a Loan Specialist or that it is an unreasonable intrusion

upon his privacy. As stated by the AJ, 15 U.S.C. § 1681b(a)(3)(B) allows consumer

reporting agencies to supply a credit report if they reasonably believe that the requestor

“intends to use the information for employment purposes.” Moreover, the SBA did not




2008-3052                                   -6-
require that any repayment plans include specific terms or deadlines, merely that Jones

contact each of his obligation holders to negotiate a resolution of the debt.

       Jones has also failed to demonstrate a reasonable belief that 15 U.S.C. § 1674

had been violated.      Section 1674 provides that “[n]o employer may discharge any

employee by reason of the fact that his earnings have been subjected to garnishment

for any one indebtedness.” There is no evidence that Jones’s wages were subject to

garnishment. Jones argues that the principle of this provision has nevertheless been

violated. However, that vague assertion is insufficient to meet the requirements for a

protected disclosure. In any event, Jones was not terminated simply because he had

unpaid debts, but for his failure to take reasonable steps to negotiate settlement of

those debts.

       Because the Board’s decision was in accordance with applicable law, we affirm

its dismissal of Jones’s action for lack of jurisdiction.

                                            COSTS

No costs.




2008-3052                                     -7-